UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6487


TIMMIE RUSSELL LOCKLEAR,

                  Plaintiff – Appellant,

             v.

HOPE HARRISON; NURSE PADGETT; NICKOLUS D. VAUG; PAULA SMITH,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03132-H)


Submitted:    September 28, 2009            Decided:   October 8, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timmie Russell Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timmie Russell Locklear appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915(e)(2)(B) (2006).              We have reviewed the record

and find that this appeal is frivolous.                    Accordingly, we deny

Locklear’s motion for appointment of counsel and dismiss the

appeal     for    the    reasons      stated    by     the     district     court.

Locklear v.      Harrison,     No.   5:08-ct-03132-H       (E.D.N.C.     March 11,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in   the    materials

before   the     court   and   argument     would    not    aid   the   decisional

process.

                                                                         DISMISSED




                                        2